DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al. (US 6037857) in view of Sharifipour (WO 2014011685). 

    PNG
    media_image1.png
    254
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    446
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    305
    367
    media_image3.png
    Greyscale

 	With respect to claim 1, Behrens discloses an output circuit for an output module used in an industrial controller (10’, including 12 and 24’ of fig. 2, described in col. 5, lines 40-53), wherein the output module (26’ and 30’, fig. 3 and fig. 5 I/O modules) includes a plurality of output terminals (output lines 62 of each 26’, fig. 3 and 5), the output circuit comprising: a system side control circuit (30’, fig. 3) operative to receive a plurality of digital signals (28’) from the industrial controller (col. 7, lines 5-25), wherein each of the plurality of digital signals corresponds to a desired output signal at one (plurality of data lines 56, col. 7, lines 5-25); for each of the plurality of output terminals, the output circuit further comprises: an isolation circuit (58 within each 26’, Fig. 5) having: an input (54’, fig. 5) configured to receive power from a power source (50, shown in fig. 3), and an output  (to 69) configured to provide power electrically isolated from the power source to the corresponding output terminal; a terminal control circuit (60 and 69, fig. 5) operative to: receive power from the output of the isolation circuit (via 69), receive the digital signal for the corresponding output terminal (via the input terminal to 68), and connect the output of the isolation circuit to the corresponding output terminal; and a current limit circuit (70 in conjunction with 68) operative to limit a current conducted between the output of the isolation circuit and the corresponding terminal to a predefined threshold (col. 7, lines 46- col. 8, line 28) but fails to disclose selectively connecting the output of the isolation circuit to the corresponding output terminal.

    PNG
    media_image4.png
    363
    439
    media_image4.png
    Greyscale



(the switches at 210 allow for selectivity) powering a load via output terminals (i.e. the device powers a load when coupled to the load and draws a quasi-zero amount of power form the power supply when not coupled to the load). (see abstract)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the Sharifipour teaching of selectively coupling the load to the output in the module of Behrens for the purpose of conserving power when the I/O circuit is not in use. 
	With respect to claim 2, the combination above produces the output circuit of claim 1 further comprising a first terminal operative to receive power from an external power supply (54’ of Behrens, fig. 5), wherein the external power supply is the power source.
 	With respect to claim 3, the combination above produces the output circuit of claim 1 wherein the isolation circuit includes an isolation transformer (Here, Behrens, column 5 lines 60-65 describes the isolator 48. Column 6, lines 45-50 disclose that 58 is constructed in a similar manner to 48.  Thus, the isolation transformer exists in the isolator of 58), the input of the isolation circuit is connected to a primary winding of the isolation transformer, and the output of the isolation circuit is connected to a secondary winding of the isolation transformer.
	With respect to claim 4, the combination above produces the output circuit of claim 1, wherein the terminal control circuit further comprises a transistor operatively (although no transistor is shown in Behrens, it would be obvious to use transistors as the switches for coupling the load as in Sharifipour for the purpose of strong switching) connected between the output of the corresponding isolation circuit (58, fig. 5 of Behrens) and corresponding output terminal to selectively connect the output of the corresponding isolation circuit to the corresponding output terminal (62 of Behrens, fig. 5 ).
	With respect to claim 5, the combination above produces the output circuit of claim 4 wherein the current limit circuit further comprises: a first input from the terminal control circuit, wherein the (first transistor switch at 210) selectively enabling the transistor to operate in a saturation mode responsive to the first input to the current limit circuit; a second input (controlling the switch)  from the terminal control circuit, wherein the second input corresponds to current limited operation of the transistor; and a second switching element  (second transistor switch at 210) selectively enabling the transistor to operate in a linear mode responsive to the first and second inputs to the current limit circuit.
 	With respect to claim 6, the combination above produces the output circuit of claim 5 wherein the terminal control circuit further comprises: a current sense circuit (sensing lead 72 of Behrens) operative to generate a current feedback signal (feedback signal going to 69 of Behrens) corresponding to an amount of current output at the corresponding terminal; a processor (69 may perform processing) operative to: receive the current feedback signal, receive the digital signal for the corresponding terminal from the system side control circuit, generate a first control signal and a second control signal  (to switches) responsive to the current feedback signal and the digital signal, output the first control signal to the first input of the current limit circuit (70 and switches), and output the second control signal to the second of the current limit circuit.
 	With respect to claim 7, the combination above produces an output circuit for an output module used in an industrial controller, wherein the output module includes a plurality of output terminals (62 terminals at outputs of the I/O modules of Behrens, fig. 5), the output circuit comprising: a plurality of isolation circuits (58, Behrens), wherein each isolation circuit corresponds to one of the plurality of output terminals and each isolation circuit is configured to receive power from a power source (54’ shown in Fig 3 of Behrens) at an input to the isolation circuit and to provide electrically isolated power from an output of the isolation circuit to the corresponding output terminal; a plurality of terminal control circuits (Controller of each module), wherein each terminal control circuit corresponds to one of (70 of each module), wherein each current limit circuit corresponds to one of the plurality of output terminals and is operative to limit a current conducted between the output of the isolation circuit and the corresponding terminal to a predefined threshold.
 	With respect to claim 8, the combination above produces the output circuit of claim 7 further comprising a first terminal operative to receive power from an external power supply (54’ of Behrens, fig. 5 ), wherein the external power supply is the power source.
 	With respect to claim 9, the combination above produces the output circuit of claim 7 wherein each of the plurality of isolation circuits includes an isolation transformer (Here, Behrens, column 5 lines 60-65 describes the isolator 48. Column 6, lines 45-50 disclose that 58 is constructed in a similar manner to 48.  Thus, the isolation transformer exists in the isolator of 58),, the input to the isolation circuit is connected to a primary winding of the isolation transformer, and the output of the isolation circuit is connected to a secondary winding of the isolation transformer.
 	With respect to claim 10, the combination above produces the output circuit of claim 7 further comprising a plurality of digital input signals (from digital logic of input signal on line 64, col. 7 lines 34-40), where each digital input signal corresponds to one of the plurality of output terminals (output on line 62) and wherein each of digital input signal defines a desired output signal of the corresponding output terminal.
  	With respect to claim 11, the combination above produces the output circuit of claim 10 wherein each of the plurality of terminal control circuits (switches at 210 of Sharifipour, fig. 2) further comprises a transistor (switches at 210 obvious to be transistors) operatively connected between the output of the corresponding isolation circuit (58) and corresponding output terminal to selectively connect the output of the corresponding isolation circuit to the corresponding output terminal (62).
(70 and switches) further comprises: a first input from the terminal control circuit, wherein the first input corresponds to the digital input signal for the corresponding output terminal; a first switching element (switch connected to 210 of Sharifipour) selectively enabling the to operate in a saturation mode responsive to the first input to the current limit circuit; a second input from the terminal control circuit, wherein the second input corresponds to current limited operation of the transistor; and a second switching element (second switch connected to 210 of Sharifipour) selectively enabling the transistor to operate in a linear mode responsive to the first and second inputs to the current limit circuit.  
	With respect to claim 13, the combination above produces the output circuit of claim 12 wherein each of the plurality of terminal control circuits further comprises: a current sense circuit (72) operative to generate a current feedback signal corresponding to an amount of current output at the corresponding terminal; a processor (microprocessor inside 69) operative to: receive the current feedback signal, receive the digital input signal for the corresponding terminal, generate a first control signal (controlling first switch) and a second control signal (controlling second switch) responsive to the current feedback signal and the digital input signal, output the first control signal to the first input of the current limit circuit, and output the second control signal to the second of the current limit circuit.
	With respect to claim 14, the combination above produces a method of limiting current in an output module used in an industrial controller, wherein the output module includes a plurality of output terminals (Vout), the method comprising the steps of: receiving a digital input signal (from digital logic of input signal on line 64, col. 7 lines 34-40) for each of the plurality of output terminals(output on line 62 of Behrens corresponding to output Vout of Sharifipour), wherein each digital input signal defines a desired output state of the corresponding output terminal; receiving power from a power source (54’ of Behrens, fig. 5 corresponding to Vin of fig. 2 of Sharifipour)  at an input for a plurality of electrical isolation (58 of Behrens), wherein each electrical isolation device corresponds to one of the plurality of output terminals; selectively supplying power from an output of each of the plurality of electrical isolation devices to the corresponding output terminal, wherein a switching device (switches at 210 of Sharifipour) in a terminal control circuit receives the electrically isolated power from the output of the electrical isolation device and selectively supplies the power to the corresponding output terminal responsive to the corresponding digital input signal; monitoring a current present at each of the plurality of output terminals; and limiting the current conducted between the output of the isolation circuit and the corresponding terminal to a predefined threshold with a current limit circuit (70 of Behrens).
  	With respect to claim 15, the combination above produces the method of claim 14 further comprising receiving power from an external power supply (54’ of Behrens) at a first terminal, wherein the external power supply is the power source.
 	With respect to claim 16, the combination above produces the method of claim 14 wherein each of the plurality of electrical isolation devices is an isolation transformer (Here, Behrens, column 5 lines 60-65 describes the isolator 48. Column 6, lines 45-50 disclose that 58 is constructed in a similar manner to 48.  Thus, the isolation transformer exists in the isolator of 58), the input for each electrical isolation device is connected to a primary winding of the isolation transformer, and the output for each electrical isolation device is connected to a secondary winding of the isolation transformer.
 	With respect to claim 17, the combination above produces the method of claim 14 wherein the switching device (switches at 210) is a field-effect transistor operatively connected between the output of the corresponding electrical isolation device circuit and corresponding output terminal.
	With respect to claim 18, the combination above produces the method of claim 17 wherein: each current limit circuits includes a first input and a second input from the terminal control circuit, the first input corresponds to the digital input signal for the corresponding output terminal, the second input corresponds to current limited operation of the field-effect transistor; and the method further  (first switch transistor at 210 of Sharifipour) to operate in a saturation mode responsive to the first input to the current limit circuit; and selectively enabling the field-effect transistor with a second switching element  (second switch transistor at 210 of Sharifipour) to operate in a linear mode responsive to the first and second inputs to the current limit circuit
	With respect to claim 19, the combination above produces the method of claim 18 further comprising the steps of: generating a current feedback signal  (back to 69) with a current sense circuit (72), the current feedback signal corresponding to an amount of current output at the corresponding terminal; receiving the current feedback signal and the digital input signal for the corresponding terminal at a processor (microprocessor inside 69); generating a first control signal and a second control signal with the processor responsive to the current feedback signal and the digital input signal, transmitting the first control signal from the processor to the first input of the current limit circuit, and transmitting the second control signal to the second of the current limit circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DANIEL C PUENTES/Primary Examiner, Art Unit 2849